DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions WIthdrawn
Applicant's election with traverse of claims 1-20 in the reply filed on 10/11/2021 is acknowledged.  The arguments have been found persuasive and as such, the restriction requirement is withdrawn (also see interview summary of 12/15/2021 attached for more details).

Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-6 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires “applying a backmetal into the cavity” (see line 7) in conjunction with “singulating the semiconductor substrate through the organic material ” (see last 2 lines).
The closest reference is Lee (US 2020/0135661). More specifically, regarding base claim 1, Lee (refer to Figures 1A-1F) teaches a method of forming a semiconductor package, the method comprising: 

forming (in step of Figure 1C) an organic material (160, described as “buffer layer” which may be made of an organic material like “epoxy”, as described in para 30) over the first side (100A, see Figure 1C and para 27) of the semiconductor substrate (100) and the plurality of notches (150); 
singulating the semiconductor substrate through the organic material into a plurality of semiconductor packages (see Figure 1G and para 39)
Lee does not teach the step of “applying a backmetal into the cavity” prior to the step of “singulating”. It is also not obvious to modify Lee to include the above limitations in view of the prior art.  
Similarly, claims 7-13 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 7 that requires “forming a cavity into each of a plurality of semiconductor die” and “applying a backmetal over the second side of the semiconductor substrate” (see lines 7-9) prior to the step of “singulating” (see last line). Again, the closest reference is Lee (US 2020/0135661).
Similarly, claims 14-20 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 14 that requires “forming a cavity into each of a plurality of semiconductor die” and “applying a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/AJAY ARORA/Primary Examiner, Art Unit 2892